                                                                                               FILED
                                                                                               CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                          9:35 am, Nov 21, 2019
---------------------------------------------------------X                             U.S. DISTRICT COURT
CHRISTOPHER FRANCO,                                                               EASTERN DISTRICT OF NEW YORK
                                                                                       LONG ISLAND OFFICE
                          Plaintiff,                             MEMORANDUM OF
                                                                 DECISION & ORDER
                 -against-                                       2:17-cv-7548 (ADS)

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                           Defendant.
---------------------------------------------------------X
APPEARANCES:

Law Office of Christopher James Bowes
Attorneys for the Plaintiff
54 Cobblestone Drive
Shoreham, NY 11786
       By:     Christopher James Bowes, Esq., Of Counsel.

United States Attorneys Office, Eastern District of New York
Attorneys for the Defendant
271 Cadman Plaza East, 7th Floor
Brooklyn, NY 11201
       By:     Prashant Tamaskar, Esq., Assistant United States Attorney.


SPATT, District Judge:

        On December 27, 2017, the Plaintiff Christopher Franco (the “Plaintiff” or the

“Claimant”) commenced this appeal pursuant to the Social Security Act, 42 U.S.C. § 405 et seq.

(the “Act”), challenging a final determination by the Defendant, Nancy A. Berryhill, the then

Acting Commissioner of the Social Security Administration (the “Defendant” or the

“Commissioner”), that he was ineligible to receive Social Security disability benefits.

        Andrew M. Saul is now the Commissioner of the Social Security Administration.

Pursuant to Federal Rule of Civil Procedure (“FED. R. CIV. P.”) 25(d), Saul is hereby

substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this action. See,
                                                             1
e.g., Pelaez v. Berryhill, No. 12-CV-7796, 2017 WL 6389162 (S.D.N.Y. Dec. 14, 2017), adopted

by, 2018 WL 318478 (S.D.N.Y. Jan. 3, 2018).

       Presently before the Court are the parties’ cross motions, pursuant to FED. R. CIV. P.

12(c), for a judgment on the pleadings. For the reasons that follow, the Plaintiff’s motion is

denied, the Defendant’s cross-motion is granted, and the case is dismissed.

I.     BACKGROUND

       The Plaintiff is a 50-year-old former corrections officer and high school security guard.

He also worked part-time for Home Depot installing cabinets, and performing similar work “off-

the-book[s]” for others.

       The Plaintiff had previously applied for disability insurance benefits under the Act, and in

a May 2011 hearing decision (the “May 2011 Action”), he was awarded a period of disability

with an established onset date of December 30, 2003, and a benefit cessation date of March 3,

2008. On October 25, 2011, the Plaintiff again applied for disability insurance benefits under the

Act. He alleged that he had been disabled since May 25, 2011 because of a cervical and lumbar

disc disease, as well as bilateral carpal tunnel syndrome. The present action originates from this

second application for benefits.

       The Plaintiff’s second claim was denied on May 4, 2012, and he requested a hearing. He

appeared with counsel before Administrative Law Judge Bruce MacDougall (“ALJ

MacDougall”) on February 12, 2013. On February 28, 2013, ALJ MacDougall issued a written

decision denying the Plaintiff’s claim, reasoning that the Plaintiff retained the capacity to

perform a range of light work.

       The Plaintiff sought a review by the Appeals Council, and on April 11, 2014, the Appeals

Council granted review and remanded the Plaintiff’s case for a new decision. On August 14,


                                                  2
2014, the Plaintiff again appeared, with counsel, before ALJ MacDougall. On August 22, 2014,

ALJ MacDougall issued a written decision that once again denied the Plaintiff’s claims, ruling

that the Plaintiff retained the capacity for light work with a sit/stand option permitting him to sit

or stand for five minutes every half hour. ALJ MacDougall further determined that even with

this limitation, the Plaintiff remained able to work as a security guard. The Plaintiff sought a

review by the Appeals Counsel, which denied his request on October 22, 2015.

       After the Appeals Counsel denied review, the Plaintiff challenged that decision in

December 2015 by filing a civil action, appearing before then United States District Court Judge

Joseph F. Bianco. In June 2016, by stipulation and order, the court remanded the case for

additional administrative proceedings. In October 2016, the Appeals Counsel remanded the

Plaintiff’s case for clarification of his past work as a security guard, and also for evaluation of

other work that might be available to him.

       The Plaintiff next appeared, with counsel, before ALJ April Wexler (“ALJ Wexler”). On

June 16, 2017, ALJ Wexler issued a written decision that denied the Plaintiff’s claim, ruling that

despite having cervical and lumbar spine disc disease, the Plaintiff retained the capacity to work

as a surveillance system monitor and as a call-out operator.

       The Plaintiff again sought a review by the Appeals Counsel, which denied his request on

October 26, 2017. ALJ Wexler’s decision became the final decision of the Commissioner upon

the Appeals Counsel’s denial of the Plaintiff’s request for review.

       On December 27, 2017, the Plaintiff filed the present action. On April 12, 2019, the

parties submitted the Plaintiff’s Rule 12(c) motion and the Defendant’s Rule 12(c) cross-motion

as fully briefed to the Court.




                                                   3
         For purposes of these motions, familiarity with the underlying administrative record is

presumed. The Court’s discussion of the evidence will be limited to the specific challenges and

responses presently raised by the Plaintiff and the Defendant. In this regard, references to the

record are denoted as “R.”

II.      DISCUSSION

         Briefly, the parties have presented two issues for the Court: (1) whether the ALJ’s finding

as to the Plaintiff’s residual functional capacity had support in the record; and (2) whether, in

light of that finding, the ALJ properly ruled that the Plaintiff retained the capacity to work as a

surveillance system monitor or call-out operator. The Court finds that the record contained

substantial evidence for the ALJ’s finding as to the Plaintiff’s residual functional capacity, and,

that the ALJ also correctly ruled that the Plaintiff retained the capacity to perform those two jobs.

Thus, the Court denies the Plaintiff’s Rule 12(c) motion, grants the Defendant’s Rule 12(c)

cross-motion, and dismisses the action.

      A. The Standa rd for Benefits Under the Act

         The Act defines the term “disability” to mean an “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A person may only be disabled if

his “impairments are of such severity that he is not only unable to do his previous work[,] but

cannot, considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

         In determining whether a person is disabled, the Commissioner is required to apply the

five-step sequential process promulgated by the Social Security Administration, set forth in 20


                                                   4
C.F.R. § 404.1520. See Rosa v Callahan, 168 F.3d 72, 77 (2d Cir. 1999). The Plaintiff bears the

burden of proving the first four steps, but then the burden shifts to the Commissioner at the fifth

step to prove that the Plaintiff is capable of working. Poupore v. Astrue, 566 F.3d 303, 306 (2d

Cir. 2009) (per curiam); Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008); Rosa, 168 F.3d at

77. See also Perez v. Chater, 77 F.3d 41, 46 (2d Cir. 1996) (“If the claimant satisfies her burden

of proving the requirements in the first four steps, the burden then shifts to the [Commissioner]

to prove in the fifth step that the claimant is capable of working.”). “If at any step a finding of

disability or non-disability can be made, the [Social Security Administration] will not review the

claim further.” Barnhart v. Thomas, 540 U.S. 20, 24, 124 S. Ct. 376, 379, 157 L. Ed. 2d 333

(2003).

          Under the five-step sequential evaluation process, the decision-maker decides:

          (1) whether the claimant is currently engaged in substantial gainful activity; (2)
          whether the claimant has a severe impairment or combination of impairments; (3)
          whether the impairment meets or equals the severity of the specified impairments
          in the Listing of Impairments; (4) based on a ‘residual functional capacity’
          assessment, whether the claimant can perform any of his or her past relevant work
          despite the impairment; and (5) whether there are significant numbers of jobs in
          the national economy that the claimant can perform given the claimant’s residual
          functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014); Pratts v. Chater, 94 F.3d 34, 37 (2d Cir.

1996); Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam); 20 C.F.R.

§§ 404.1520, 416.920. When conducting this analysis, the ALJ must consider the objective

medical facts; the diagnoses or medical opinions based on these facts; the subjective evidence of

pain and disability; as well as the plaintiff’s age, background, education and work experience.

Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir. 1983) (per curiam).




                                                    5
   B. The Standard of Review

       “Judicial review of the denial of disability benefits is narrow” and “[t]he Court will set

aside the Commissioner’s conclusions only if they are not supported by substantial evidence in

the record as a whole or are based on an erroneous legal standard.” Koffsky v. Apfel, 26 F. Supp.

2d 475, 478 (E.D.N.Y. 1998) (Spatt, J.) (citing Bubnis v. Apfel, 150 F.3d 177, 179–71 (2d Cir.

1998)); accord Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002) (citing Shaw v. Chater, 221

F.3d 126, 131 (2d Cir. 2000)); 42 U.S.C. § 405(g). See also Alston v. Sullivan, 904 F.2d 122,

126 (2d Cir. 1990) (“Where there is substantial evidence to support either position, the

determination is one to be made by the factfinder.”). The ALJ is required to set forth those

crucial factors used to justify his or her findings with sufficient particularity to allow the district

court to make a determination regarding the existence of substantial evidence. Ferraris v.

Heckler, 728 F.2d 582, 587 (2d Cir. 1984).

       Accordingly, “the reviewing court does not decide the case de novo.” Pereira v. Astrue,

279 F.R.D. 201, 205 (E.D.N.Y. 2010) (citing Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir.

2004)). Rather, “the findings of the Commissioner as to any fact, if supported by substantial

evidence, are conclusive,” id. (citing 42 U.S.C. § 405(g)), and therefore, the relevant question is

not “whether there is substantial evidence supporting the [plaintiff’s] view;” instead, the Court

“must decide whether substantial evidence supports the ALJ’s decision,” Bonet v. Colvin, 523 F.

App’x 58, 59 (2d Cir. 2013) (Summary Order) (emphasis in original).

       In this way, the “substantial evidence” standard is “very deferential” to the

Commissioner, and allows courts to reject the ALJ’s findings “‘only if a reasonable factfinder

would have to conclude otherwise.’” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d

Cir. 2012) (per curiam) (quoting Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)


                                                    6
(emphasis in original)). This deferential standard applies not only to factual determinations, but

also to “inferences and conclusions drawn from such facts.” Pena v. Barnhart, No. 01-CV-502,

2002 WL 31487903, at *7 (S.D.N.Y. Oct. 29, 2002) (citing Levine v. Gardner, 360 F.2d 727,

730 (2d Cir. 1966)).

       “Substantial evidence means ‘more than a mere scintilla. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Burgess v. Astrue, 537

F.3d 117, 127–28 (2d Cir. 2008) (quoting Halloran, 362 F.3d at 31); accord Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L Ed. 2d 842 (1971); Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988). “To determine on appeal whether an ALJ’s findings are

supported by substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must also

include that which detracts from its weight.” Williams, 859 F.2d at 258 (citing Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488, 71 S. Ct. 456, 464, 95 L. Ed. 456 (1951)).

       An ALJ’s findings may properly rest on substantial evidence even where he or she fails

to “recite every piece of evidence that contributed to the decision, so long as the record ‘permits

[the Court] to glean the rationale of an ALJ’s decision.’” Cichocki v. Astrue, 729 F.3d 172, 178

n.3 (2d Cir. 2013) (per curiam) (quoting Mongeur, 722 F.2d at 1040). This remains true “even if

contrary evidence exists.” Mackey v. Barnhart, 306 F. Supp. 2d 337, 340 (E.D.N.Y. 2004)

(citing DeChirico v. Callahan, 134 F.3d 1177, 1182 (2d Cir. 1998)).

   C. The Rule 12(c) Standard

       Both parties filed Rule 12(c) motions. Such motions are reviewed under the same

standard as Rule 12(b)(6) motions to dismiss. See Bank of New York v. First Millennium, Inc.,

607 F.3d 905, 922 (2d Cir. 2010). “To survive a Rule 12(c) motion, the complaint ‘must contain


                                                  7
sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.’”

Id. (quoting Hayden v. Peterson, 594 F.3d 150, 160 (2d Cir. 2010). The issue on a motion to

dismiss is “not whether a plaintiff will ultimately prevail but whether the claimant is entitled to

offer evidence to support the claims.” Todd v. Exxon Corp., 275 F.3d 191, 198 (2d Cir. 2001)

(quoting Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S. Ct. 1683, 40 L. Ed. 2d 90 (1974)).

“‘Determining whether a complaint states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.’” Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 566 U.S. 662,

129 S. Ct. 1937, 1949–50, 173 L. Ed. 2d 868 (2009)).

    D. Application to the Facts of This Case

        The Plaintiff asks in his Rule 12(c) motion for the Court to reverse the final

administrative decision in his action and remand it for further proceedings. ECF 19. The

Plaintiff raises two arguments in his motion, both of them bearing on ALJ Wexler’s ruling as to

the Plaintiff’s residual functional capacity. First, he alleges the record does not support ALJ

Wexler’s ruling that the Plaintiff retained the residual functional capacity for sedentary work and

occasional handling and fingering. Id. at 18–22. Second, he contends that, as a result of the

erroneous residual functional capacity finding, the ALJ also erred in relying on the testimony of

a vocational expert that the Plaintiff could work as a surveillance system monitor and as a call-

out operator. Id. at 22.

        The Plaintiff dedicates most of his Rule 12(c) motion to the first issue, which the Court

now briefly summarizes. First, the Plaintiff argues that Dr. Ira Chernoff, his treating physician

and an orthopedic surgeon, “completed a detailed medical narrative from which he concluded

that [the Plaintiff] was unable to perform sedentary types of work on account of” his


                                                     8
impairments. Id. at 19. However, ALJ Wexler assigned little weight to the opinion, using an

unsubstantiated rationale that it was not supported by the evidence in the record. Id. at 19–20.

       Second, the Plaintiff refers to a report by Dr. Osvaldo Fulco—who offered his opinion in

the in the May 2011 Action—in which Dr. Fulco opined that the Plaintiff could not use his right

hand, and that he was limited to standing and walking for just one hour in an eight-hour

workday, and sitting for no more than four hours. Id. at 20. The Plaintiff argues that ALJ should

have credited these opinions rather than relying on her own lay opinion. Id. at 20–21. Third, the

Plaintiff argues that ALJ Wexler should have recontacted Dr. Chernoff if she thought his opinion

lacked detail, and should have recalled Dr. Fulco “or some other medical advisor to help her

make an informed medical decision,” or ordered that the Plaintiff attend a post-hearing

consultative medical evaluation. Id. at 21–22. As to the second issue, the Plaintiff makes no

specific arguments as to the vocational expert’s testimony, he only asserts that the improper

residual functional capacity ruling necessarily tainted the decision as to what jobs the Plaintiff

could perform. Id. at 22.

       The Defendant asks that the Court affirm the Commissioner’s decision. ECF 21. It

argues that substantial evidence in the record supports the decision that the Plaintiff’s

impairments did not preclude him from performing certain types of sedentary work. Id. at 1, 18–

24. Also, the Defendant claims that Dr. Chernoff’s opinion is neither consistent with his own

treatment records or the record as a whole. Id. at 21–22. As to Dr. Fulco, the Defendant argues

that the proceeding in which Dr. Fulco provided his opinion concluded in May 2011; that the

Plaintiff did not further appeal the decision in that action; that the issue of the Plaintiff’s

disability status prior to that time is precluded by res judicata; and therefore, the Plaintiff’s

disability status prior to the May 2011 Action is not at issue before the Court. Id. at 22. It


                                                  9
further asserts that ALJ Wexler was under no obligation to recontact Dr. Chernoff, and that ALJ

Wexler did not insert her lay opinion, but relied on the evidence in the record. Id. at 23–24. It

reiterates these arguments as to the second issue, “[b]ecause Plaintiff’s second claim of error is

entirely dependent on the issues addressed in his first claim of error.” Id. at 24.

       In reply, the Plaintiff asserts that ALJ Wexler applied her own lay analysis of the

evidence in the record, and that the Court should accord her opinion no weight. ECF 22. The

Court addresses each of these arguments in turn.

       1. As to Dr. Chernoff

       The handling of Dr. Chernoff’s opinion invokes two issues, the treating physician rule,

and an ALJ’s obligation to recontact a treating physician. Under the treating physician rule, the

opinion of a claimant’s treating physician as to the nature and severity of the claimant’s

impairments is given “controlling weight” so long as it is “well supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in [the] case record.” Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir.

2003) (quoting 20 C.F.R. § 404.1527(d)(2)); Bonneau v. Astrue, No. 5:13-cv-26, 2014 WL

31301, at *5 (D. Vt. Jan. 3, 2014) (same).

       Although the Court is generally required to defer to the medical opinion of a treating

physician, see Schisler v. Sullivan, 3 F.3d 563, 567–68 (2d Cir. 1993), those findings may not be

accorded controlling weight if they are inconsistent with other substantial evidence, including the

opinions of other medical experts, Burgess, 537 F.3d at 128. The ALJ must consider the

following factors if it decides to afford less than controlling weight to the treating physician’s

opinion: “(1) the frequen[c]y, length, nature, and extent of the treatment; (2) the amount of

medical evidence supporting the opinion; (3) the consistency of the opinion with the remaining


                                                   10
medical evidence; and (4) whether the physician is a specialist.” Selian v. Astrue, 708 F.3d 409,

418 (2d Cir. 2013).

       In order for the Court to determine whether a treating physician’s opinion is consistent

with other substantial evidence in the administrative record, the Court must keep in mind that

“genuine conflicts in the medical evidence are for the ALJ to resolve.” Gunter v. Comm’r of

Soc. Sec., 361 F. App’x 197, 199 (2d Cir. 2010) (Summary Order); see also Garcia v. Barnhart,

No. 01-CV-8300, 2003 WL 68040, at *7 (S.D.N.Y. Jan. 7, 2003) (holding however, that the ALJ

cannot substitute his or her “own assessment of the relative merits of the objective evidence and

subjective complaints for that of a treating physician”).

       Here, in summary, the ALJ ruled that the Plaintiff had the residual functional capacity to

perform sedentary work, except that he could never kneel, crouch, or crawl: that he must have

the option to sit or stand for five minutes every half-hour; and, that he could occasionally handle

and finger with his bilateral hands. R. at 436. As to the Plaintiff’s ability to stand and sit, Dr.

Chernoff opined in May 2017 that the Plaintiff “would have difficulty sitting because of his

lower back, and, in my opinion, would have difficulty working even in a sedentary type of

position.” Id. at 817. However, Dr. Chernoff’s treatment records for the relevant period provide

no other comment on the Plaintiff’s ability to sit, and no complaints by the Plaintiff about

experiencing pain while sitting. On the other hand, Dr. Jonathan Raanan, the Plaintiff’s treating

neurosurgeon, observed that the Plaintiff sat comfortably during several examinations between

July 2014 and April 2016. Id. at 781, 784, 790, 793, 796, 799. Also, a physician’s assistant in

Dr. Raanan’s office made a similar observation in June 2016. Id. at 777. At only one point did

Dr. Raanan observe the Plaintiff’s experiencing difficulty sitting, id. at 773, and Dr. Raanan did

not make this observation again over the course of multiple visits.


                                                   11
       Based on the evidence in the record, the ALJ properly assigned little weight to Dr.

Chernoff’s opinion as to the Plaintiff’s ability to stand and sit. In any event, as ALJ Wexler

noted in her decision, she did take Dr. Chernoff’s opinion into consideration by imposing

limitations on how long the Plaintiff could be expected to sit. Cf. Guadalupe v. Barnhart, No.

04-CV-7644, 2005 WL 2033380, at *6 (S.D.N.Y. Aug. 24, 2005) (noting that “When an ALJ’s

decision adopts the physical limitations suggested by reviewing doctors after examining the

Plaintiff, the claimant’s obesity is understood to have been factored into their decisions”) (citing

Skarbek v. Barnhart, 390 F.3d 500, 504 (7th Cir. 2004)).

       As to the Plaintiff’s use of his hands, Dr. Chernoff in his medical narrative opined that

the Plaintiff would have difficulty using his hands because of his carpal tunnel syndrome. R. at

817. However, the only times that Dr. Chernoff tested the Plaintiff for upper extremity strength,

he had given the Plaintiff a result of 5/5, clearly normal. Id. at 328–29. Other evidence in the

record points to the Plaintiff as having generally intact hand functioning, though he struggles

with his grip and the effects of carpal tunnel syndrome.          His hand specialist, Dr. Teresa

Habacker, noted at the Plaintiff’s most recent visit that the Plaintiff experienced a weak grip and

decreased sensitivity in his right hand, but that he also had a full range of motion in that hand,

and that he could make a full fist. Id. at 694. Dr. Dominick Basile, the Plaintiff’s primary care

physician, observed a full range of motion, albeit with pain in the Plaintiff’s right hand, on

multiple occasions, though he also declined to provide a medical opinion as to whether the

Plaintiff could perform work-related activities. Id. at 304, 413, 415, 417, 419. The Plaintiff

testified at a hearing that he is able to use a computer, and that he is able to dice vegetables when

cooking, although he has issues with holding silverware because of hand numbness, and that he

has trouble holding a cell phone. Id. at 45–46.


                                                   12
       After a review of all of this medical evidence, the Court rules that substantial evidence

supported ALJ Wexler’s determination that the Plaintiff could occasionally handle and finger

with his hands. The above-noted evidence reveals that the Plaintiff, while burdened by carpal

tunnel syndrome and ongoing problems with hand numbness and grip strength, still maintained

the ability to do simple tasks with his hands. See Clyde v. Comm’r of Soc. Sec., No. 18-Civ-

6209, 2019 WL 4386032, at *5 (S.D.N.Y. Sept. 13, 2009) (ruling that substantial evidence

supported ALJ’s ruling that the plaintiff could frequently handle and finger where the plaintiff

testified that he was able to cook, and where a consultative examiner’s exam was “supported by

objective signs and findings . . . showing Plaintiff was not as significantly limited as alleged”);

see also Pirog v. Colvin, No. 15-Civ-438, 2016 WL 11484450, at *17 (S.D.N.Y. Mar. 7, 2016);

Childs v. Colvin, No. 15-CV-5991, 2017 WL 4685092, at *2 (E.D.N.Y. Oct. 17, 2017) (finding

substantial evidence that the plaintiff could handle or finger with one hand on the plaintiff’s

medical history, his hearing testimony, and the opinions of doctors).

       The Court also rules that ALJ Wexler did not insert her own lay opinion into her ruling.

She relied on the above-noted evidence in the record, which, in the Court’s view, provided

substantial evidence for her decision.    See Gerry v. Berryhill, No. 17-CV-7371, 2019 WL

955157, at *4 (E.D.N.Y. Feb. 26, 2019) (noting that because the record contained sufficient

evidence in support of the ALJ’s determination, the ALJ did not rely on his own lay opinion).

       2. As to Dr. Fulco

       As an initial matter, the Plaintiff cites to Dr. Fulco’s testimony in the May 2011 Action.

ECF 14 at 20 (citing R. at 497, 502). Those cited sections of the record do not show a Dr. Fulco

as having testified on the Plaintiff’s behalf; however, they do show a Dr. “Polco” as having




                                                  13
testified. R. at 497, 502. For purposes of clarity, the opinion still refers to the testimony from

the May 2011 Action as coming from Dr. Fulco.

       The Court rules that the doctrine of administrative res judicata precluded the ALJ, as

well as this Court, from considering the claims raised and evidence presented in the May 2011

Action. That doctrine applies where “a prior determination on the same facts and issues made by

the Commissioner has become final either by administrative or judicial action.” Navan v. Astrue,

303 F. App’x 18, 20 (2d Cir. 2008) (Summary Order); see Davila v. Comm’r of Soc. Sec., No.

16-CV-4774, 2018 WL 5017748, at *1 (E.D.N.Y. Oct. 16, 2018) (citing Navan).                     “The

application of administrative res judicata has been recognized and enforced by the Supreme

Court, and the Second Circuit has deemed it appropriate in Social Security Cases.” Stellacci v.

Barnhart, No. 02-Civ-8875, 2003 WL 22801554, at *5 (citing United States v. Utah Constr. &

Mining Co., 384 U.S. 394, 422, 86 S. Ct. 1545, 16 L. Ed. 2d 642 (1966), and Thompson v.

Richardson, 452 F.2d 911, 913 (2d Cir. 1971).

       Given that the Plaintiff received a period of disability as a result of the May 2011 Action,

there was no need to appeal the decision, and it has since become final. See Amato v. Bowen,

739 F. Supp. 108, 111 (E.D.N.Y. 1990); see also Davila, 2018 WL 5017748, at *1 (“Plaintiff did

not appeal or otherwise request review of the 2008 ALJ Decision, and the 2008 ALJ Decision

therefore became final and administrative res judicata applies to her March 3, 2006 claim.”).

Because administrative res judicata applies, the Plaintiff may not invoke evidence raised in the

May 2011 Action.

       In the alternative, even if administrative res judicata does not preclude Dr. Fulco’s

opinion, the claim still fails. Dr. Fulco’s opinion addressed the Plaintiff’s disability status during

the period between December 2003 and March 2008. It is a separate matter occurring prior to


                                                   14
May 25, 2011, that date that Franco alleges that he again became disabled, and the

Commissioner “is not required to consider evidence predating or postdating the relevant time

period.” Davis v. Colvin, No. 14-CV-6373, 2016 WL 368009, at *2 (W.D.N.Y. Feb. 1, 2016);

see also Colbert v. Comm’r of Soc. Sec., 313 F. Supp. 3d 562, 575–76 (S.D.N.Y. 2018) (“We

reject this argument because these incidents took place prior to her disability onset date of

January 28, 2014, over the course of many years, and thus do not speak directly to her ability to

function socially and maintain relationships during the relevant time frame analysis—that is, the

time between her alleged disability onset date (January 28, 2014) and the date of the ALJ’s

decision (February 1, 2016).”) (internal citations omitted).

       3. As to ALJ Wexler’s Duty to Make Additional Inquiries

       Where there are deficiencies in the administrative record, an ALJ is under an affirmative

obligation to develop a plaintiff’s medical history, even when the plaintiff is represented by

counsel. Rosa, 168 F.3d at 79. This obligation arises from the “essentially non-adversarial

nature of a benefits proceeding.” Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996) (internal

quotation marks omitted).

       However, “where there are no obvious gaps in the administrative record, and where the

ALJ already possesses a complete medical history, the ALJ is under no obligation to seek

additional information in advance of rejecting a benefits claim.” Rosa, 168 F.3d at 79 n.5

(internal quotation marks omitted); see Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 34 (2d

Cir. 2013) (Summary Order) (citing case law from other circuits for the proposition that “remand

is not always required when an ALJ fails in his duty to request opinions, particularly in cases

such as this, the record contains sufficient evidence from which an ALJ can assess the

petitioner’s residual functional capacity”); Micheli v. Astrue, 501 F. App’x 26, 30 (2d Cir. 2012)


                                                  15
(Summary Order) (“Here, the ALJ properly determined that he could render a decision based on

the 500-page record already before him.”).

       An ALJ has “discretion to ‘determine the best way to resolve the inconsistency or

insufficiency’” when an ambiguity arises concerning a treating physician’s opinion. Rolon v.

Comm’r of Soc. Sec., 994 F. Supp. 2d 496, 505 (S.D.N.Y. 2014) (quoting 20 C.F.R. § 416.920b).

While regulations have been amended to remove the provision requiring an ALJ to recontact a

treating physician in the face of an ambiguity, Quinn v. Colvin, 199 F. Supp. 3d 692, 709

(W.D.N.Y. 2016), they still “contemplate the ALJ recontacting the treating physician when the

additional information needed is directly related to that medical source’s opinion.” Owens v.

Berryhill, No. 17-CV-2632, 2018 WL 1865917, at *7 (E.D.N.Y. Apr. 18, 2018) (Spatt, J.)

(internal quotation marks omitted); Jimenez v. Astrue, No. 12-CIV-3477, 2013 WL 4400533, at

*11 (S.D.N.Y. Aug. 14, 2013).

       Here, the Court rules first that ALJ Wexler did not need to recontact Dr. Chernoff. The

record reveals that Dr. Chernoff did not make any findings on the Plaintiff’s ability to stand and

sit, and in the limited instances in which he observed the Plaintiff’s hands, he opined that the

Plaintiff had full strength. There is nothing in the record to suggest, and the Plaintiff does not

contend, that Dr. Chernoff made further evaluations as to his ability to stand and sit or use his

bilateral hands.   See, e.g., Muro v. Berryhill, No. 17-CV-6092, 2019 WL 4933612, at *8

(E.D.N.Y. Oct. 7, 2019) (Spatt, J.) (remanding action because “the ALJ . . . should have

recontacted Dr. King for the Plaintiff’s treatment records, instead of deeming Dr. King’s opinion

less persuasive because he had failed to provide them.”).

       Second, the Court rules that, based on the doctrine of administrative res judicata, ALJ

Wexler should not have contacted Dr. Fulco for further information as to his testimony from a


                                                 16
case that had already become final. In any event, ALJ Wexler was not obligated to contact Dr.

Fulco to elaborate on testimony given prior to the relevant time period in this case. Third, the

Court rules that ALJ Wexler was under no obligation to seek the counsel of a medical advisor or

order a post-hearing consultative examination. See Watson v. Berryhill, No. 18-cv-1636, 2019

WL 5592854, at *8 (E.D.N.Y. Oct. 30, 2019) (Spatt, J.) (ruling that ALJs have the discretion, not

the obligation, to seek an updated consultative examination of a plaintiff); Faith Grace P. v.

Saul, No. 18-CV-781, 2019 WL 4305484, at *7 (N.D.N.Y. Sept. 11, 2019); Gonzalez v. Colvin,

No. 15-CV-2159, 2016 WL 5477591, at *12 n.3 (E.D.N.Y. Sept. 28, 2016) (“[A]lthough ALJs

may consult medical experts, they are not required to do so.”); see also Cole v. Astrue, No. 06-

CV-769, 2013 WL 4398974, at *4 (S.D.N.Y. Aug. 7, 2013) (“Plaintiff provides no support for

his claim that [the ALJ] was required to consult an expert in addition to reviewing the medical

evidence in the record.”) (emphasis in original).

       4. As to the Vocational Expert

       Briefly, the entirety of the Plaintiff’s second issue is that, because ALJ Wexler ruled

incorrectly as to the Plaintiff’s residual functional capacity, she was also incorrect to rely on the

testimony of a vocational expert that the Plaintiff could work as a surveillance system monitor or

call out operator. The Plaintiff thus only makes arguments as to Step Four of the sequential

evaluation process, pertaining to his residual functional capacity, and not as to Step Five, which

would have raised issues as to what particular jobs the Plaintiff could perform. The Court thus

denies the Plaintiff’s second claim because it has already ruled that substantial evidence supports

ALJ Wexler’s determination as to the Plaintiff’s residual functional capacity.




                                                    17
III.   CONCLUSION

       For the foregoing reasons, the Court denies the Plaintiff’s Rule 12(c) motion, grants the

Defendant’s Rule 12(c) cross-motion, and dismisses the complaint.

       The Clerk of Court is respectfully directed to close the case.



It is SO ORDERED.




_________/s/ Artur D. Spatt __________                         ___November 21, 2019___

       Arthur D. Spatt, U.S.D.J.                                        Date




                                                  18
